Citation Nr: 0803828	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-19 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of an 
acriomioclavicular separation of the left shoulder, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  This matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a June 2005 rating 
decision, by the Buffalo, New York, Regional Office (RO), 
which denied the veteran's claim for an increased rating for 
residuals of an acrimioclavicular separation of the left 
shoulder.  The veteran perfected a timely appeal to that 
decision.  

On June 7, 2007, the veteran and his wife offered testimony 
at a hearing before the undersigned Veterans Law Judge, 
sitting at the RO.  A transcript of that hearing has been 
associated with the claims folder.  

In November 2007, the Board denied the veteran's claim.  In 
January 2008, the Board vacated the decision.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

In March 2006, a VA examination was conducted.  The examiner 
did not identify their credentials.  Furthermore, the 
examiner only reported hypertextension in terms of degrees.  
In addition, the method of reporting is curious and it is not 
clear that the terms for flexion and extension were used in a 
manner consistent with the rating schedule.



Accordingly, the case is REMANDED for the following action:

1. The veteran should be scheduled for a 
VA examination.  The examiner should note 
their credenitals (M.D., PA, RN., etc).  
All ranges of motion of the shoulder must 
be reported in terms of degrees.  The use 
of the terms elevation (flexion), 
abduction and rotation should be 
consistent with the Code of Federal 
Regulations; 38 C.F.R. § 4.71, Plate 1.  
All functional impairment should be noted.

2.  The AOJ must correctly comply with 
38 C.F.R. § 3.655.  (The veteran is 
informed that if he fails to report 
without good cause, the claim shall be 
denied.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



